Title: Sartine to the American Commissioners, 12 November 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, November 12, 1778, in French: M. de Fleury has informed me that in 1776 his only son went to America to serve in Washington’s army, achieving the rank of lieutenant colonel. He was captured at Fort St. Augustine, where he is in a deplorable condition. Please consider the father’s request that this young officer of distinction be included in the first exchange.>
